Citation Nr: 1425227	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) by which the RO, in part, granted service connection for a low back disability and bilateral hearing loss.  The Veteran appealed the initial disability ratings assigned for these two disabilities.

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video teleconference.  A transcript of this hearing has been associated with the record.  

In July 2010, the Board remanded the case for additional development of the evidence.  In June 2013, the Board again remanded the issues on appeal so that notice of the requested VA examinations could be sent to the Veteran's current address.

The Board notes that in its July 2010 remand, the Board referred to the Agency of Original Jurisdiction (AOJ), in this case the RO, the issue of entitlement to compensation for a skin disorder under 38 U.S.C.A. §§ 1151 for initial adjudication.  The RO has begun to take action on this claim, as it sent the Veteran a letter regarding the claim dated in September 2013.  However, it is unclear whether the RO has taken any other action.  The RO is reminded to take all necessary action in furtherance of the adjudication of this claim.  

The Board observes that the RO has not yet dealt with the matter of TDIU.  As it appears to have been raised by the record (see the October 2013 VA orthopedic examination report), the Board is remanding it for further development consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the lumbar spine is manifested by no more than forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees, and by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  At worst, the Veteran has Level II hearing loss in his right ear and Level II hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria are not met for a compensable rating for this service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA and its implementing regulations impose obligations on VA to provide those claiming VA benefits with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the appeals herein that are for higher initial disability ratings following the initial grant of service connection, once service connection is granted, the claim is substantiated, and additional notice is not required, and, furthermore, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the service treatment records, VA clinical records, Social Security Administration (SSA) records, the Veteran's written statements, the Veteran's hearing testimony, as well as comprehensive and thorough VA medical examination reports based on reviews of the record, the medical history provided by the Veteran, and physical examinations.  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2010 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and severity of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Degenerative Disc Disease  

The Veteran's service-connected degenerative disc disease has been rated 20 percent disabling by the RO under the provisions of Diagnostic Code 5242.  38 C.F.R. § 4.71a.  

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of incapacitating episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Degenerative Disc Disease, i.e., Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers Diagnostic Codes 5235-42.  Diagnostic Code 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also Diagnostic Code 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, as well as Diagnostic Codes 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  Diagnostic Codes 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

On VA examination in May 2009, low back symptoms included decreased motion, stiffness, spasms, and pain.  The pain was moderate and constant; the Veteran described it as an aching stiff pain.  Flare-ups were mild and occurred every two or three weeks.  The flare-ups lasted one or two days.  Bending, lifting, and prolonged standing precipitated flare-ups.  Functional impairment during flare-ups was mild.  The Veteran was independent in the activities of daily living.  There was no history of incapacitating episodes.  Posture was normal as was gait.  There were no abnormal spinal curvatures.  There was pain on motion.  Forward flexion of the thoracolumbar was from zero to 60 degrees; extension was from zero to 15 degrees; left lateral flexion was from zero to 20 degrees; right lateral flexion was from zero to 20 degrees; left lateral rotation was from zero to 30 degrees; and right lateral rotation was from zero to 30 degrees.  There was objective evidence of pain on active range of motion.  With repetitive motion, there was increased pain.  Range of motion after three repetitions was as follows: forward flexion was from zero to 45 degrees; extension was from zero to 15 degrees; bilateral lateral flexion was from zero to 20 degrees; and bilateral lateral rotation was from zero to 20 degrees.  Radiologic studies revealed scoliosis.  The Veteran indicated that he had stopped working but was not clear as to when he stopped working.  He stated that he was not working due to deep vein thrombosis.  The examiner diagnosed degenerative disc disease of the lumbosacral spine.  There was some impact on the activities of daily living.  Sports were severely impacted.  Chores and exercise were moderately impacted.  Traveling, recreation, and shopping were mildly impacted.  There was no impact of the service-connected low back disability on feeding, bathing, dressing, toileting, and grooming.  

A July 2010 VA progress note revealed complaints of central lumbosacral pain and stiffness.  The Veteran had a staggering gait that was controlled and mild.  There was guarding and avoidance of palpation.  Otherwise posture was erect and gait was within normal limits.  

On October 2013 VA examination, the examiner indicated that the Veteran suffered from degenerative disc disease of the lumbar spine.  The Veteran indicated that he had difficulty moving about due to extreme back pain with pain radiating into his legs.  There was no history of spine surgery.  The Veteran reported incapacitating episodes.  During these episodes, he stayed in bed and was unable to get up.  Forward flexion was from zero to 55 degrees with pain at 55 degrees.  Extension was to zero degrees with pain at zero degrees.  Bilateral lateral flexion was from zero to 15 degrees with pain at 15 degrees.  Bilateral lateral rotation was from zero to 25 degrees with pain at 25 degrees.  The Veteran could not perform repetitive range of motion exercises.  He began to collapse due to sharp pain over the paralumbar area on attempting addition range of motion exercises.  Thoracolumbar functional impairment included less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was pain on deep palpation of the thoracolumbar spine.  The Veteran experienced guarding and muscle spasms.  This was severe enough to result in an abnormal spinal contour but guarding and muscle spasms did not result in an abnormal gait or spinal contour.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine without incapacitating episodes over the previous 12 months.  The Veteran used a back brace and a cane due to the service-connected low back disability.  An X-ray study revealed low back arthritis.  The examiner indicated that the low back disability had an impact upon the Veteran's ability to work due to decreased mobility, problems carrying and lifting, bending, and stooping.  

The Board notes that service connection for the various neurologic deficits of the upper and lower extremities engendered by the service-connected low back disability has been granted by October 2013 and January 2014 rating decisions.  The Veteran has not appealed the ratings of effective dates assigned; therefore, these issues are not currently on appeal before the Board.

According to this collective body of evidence, despite the Veteran's documented complaints of pain and other symptoms, a rating higher than 20 percent is not warranted at any time during the appeal period because forward flexion of his thoracolumbar spine was not to 30 degrees or less and because no ankylosis of this segment is present.  Consequently, an evaluation exceeding 20 percent cannot be granted under the General Rating Formula for Diseases and Injuries of the Spine at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5242; Fenderson, supra.

A rating higher than 20 percent also is not warranted at any time alternatively under the IVDS rating criteria because incapacitating episodes as defined by VA regulation were not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In short, there must have been physician prescribed bed rest, and there simply was not.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 
38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Here, to the extent these manifestations have been present, they have been taken into consideration.  As explained above, there is no means by which to assign a higher rating because the pain, etc., does not result in sufficient restriction of the Veteran's range of motion.  At worst, after repetitive motion, forward flexion was limited to only 45 degrees.

In denying this claim for a higher rating for this low back disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  However, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for this service-connected low back disability are inadequate. 

A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the Rating Schedule for disabilities of the spine - including IVDS - shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria allow for consideration of pain and consequent limitation of motion, also altered gait, abnormal spinal curvature, ankylosis, and incapacitating episodes.  The Veteran's symptomatology is encompassed within the symptomatology contemplated by the applicable Diagnostic Codes.  Moreover, the holding in DeLuca dictates that VA adjudicators consider multiple types of effects on the Veteran's occupational functioning and in his daily activities

The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  So he does not satisfy the second prong of the Thun analysis, either, therefore irrespective of the first prong.  See Johnson  v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his low back disability.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability.  To the contrary, most, if not all, of his evaluation and treatment has been on an outpatient rather than inpatient basis.  Additionally, there is not the required showing of marked interference with employment because of this disability, meaning above and beyond that contemplated by the ratings assigned for this disability.  See 38 C.F.R. § 4.1.  The Veteran is unemployed due to physical disabilities to include the low back.  As stated, however, these deficits have been taken into account in the assignment of the scheduler disability evaluation.  Saliently, there is no evidence in the medical records of an exceptional or unusual disability picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making these determinations regarding the appropriateness of the ratings for this disability, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) as well as 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has been rated initially as 
zero percent disabling, so noncompensable, under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from 0 to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Sometimes there is an exceptional pattern of hearing impairment.  Namely, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz  , and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning now to the relevant facts.

On VA examination in May 2009, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
70
65
49
LEFT
25
30
65
70
48

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear.

Those examination results represent Level II hearing loss in the right ear and Level II hearing loss in the left ear.

The examiner commented that the Veteran's hearing loss would have an impact upon occupational activities.

On October 2013 VA audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
75
65
56
LEFT
35
40
65
70
53

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 in the left ear.

Those examination results represent Level II hearing loss in the right ear and Level II hearing loss in the left ear.

The examiner indicated that the Veteran's service-connected bilateral hearing loss had an impact upon the ordinary activities of daily life to include the ability to work because the Veteran had difficulty understanding spoken words and phrases.  The examiner indicated that the Veteran had been using hearing aids since 2007.

An exceptional pattern of hearing loss has not been shown at any time, so Table VI (rather than VIA) has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

At worst, the Veteran has Level II hearing loss in his right ear and Level II hearing loss in his left.  Applying Level II and Level II hearing loss to Table VII correlates to a 0 percent disability rating.

To reiterate, the ratings for disability compensation for hearing loss are determined by the mechanical (nondiscretionary) application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a 0 percent rating throughout the appeal period.  As such, the Board cannot assign an evaluation exceeding 0 percent, so cannot "stage" this rating.  Fenderson, supra. 

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing loss disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiner in October 2013 noted in essence that the Veteran's bilateral hearing loss had an impact upon daily life and work due to difficulty understanding spoken words and phrases; apparently, he was using hearing aids to mitigate the symptoms.  The Board thus finds that functional impairment has been appropriately considered.

The Board concludes that referral of this matter for extraschedular consideration is not warranted.  In this particular case at hand the Board recognizes and has considered decreased auditory acuity and some speech recognition impairment.  However, the schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability.  This disability is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns that are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The fact that there may be occupational impact does not render the Rating Schedule inadequate to evaluate the level of disability.  38 C.F.R. §§ 4.1, 4.15.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that he has required frequent hospitalizations for his service-connected bilateral hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for this disability, certainly not on what could be considered a frequent or recurrent basis.  Additionally, there is not shown to be evidence of marked interference with employment due to this disability.  There is nothing in the record suggesting his service-connected bilateral hearing loss disability markedly impacted his ability to perform his job when he was working (before he stopped working due to physical disabilities that did not include hearing loss).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record indicating this service-connected disability causes impairment in employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose, 4 Vet. App. at 363 (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In conclusion, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine is denied.

A compensable evaluation for service-connected bilateral hearing loss is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the evidence reflects that the service-connected low back disability interferes with employability.  As such, the issue of entitlement to TDIU is raised by the record.  Hence, the issue is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim. 

The law provides that a TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

The record shows that the Veteran is not working.  He has indicated that he was not employed due to deep vein thrombosis.  However, records from SSA reveal that disability benefits were granted based on a back disability, and a January 2014 VA examination report reveals that the back disability renders employment difficult.  While the Veteran has been afforded VA examinations, an opinion as to his unemployability and the effect of his many service-connected disabilities on his employability was not rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

In addition, the Veteran has not received VCAA notice regarding TDIU claims.  Thus, corrective action by the RO in this regard is necessary.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send the Veteran a VCAA notice letter that pertains expressly to claims of entitlement to TDIU

2.  Make arrangements to obtain the Veteran's updated VA treatment records.

3.  Thereafter, schedule a VA medical examination for an opinion regarding whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, in the aggregate, prevent him from securing or maintaining substantially gainful employment.  A full rationale for all opinions and conclusions should be provided and a resort to speculation should be avoided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.

4.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


